Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.	In claims 1, 9, and 18, the limitation “a back pocket spanning the length of the bag body” is interpreted as meaning “spanning the entire length” of the bag body. This seems in accordance with paragraph [0030] of the originally filed specification which discusses “span” vs. “nearly span”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.	Claims 2, 6, and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 recites the upper pockets being zippered and depends from claim 1. Claim 1 already recites the upper pockets being zippered. Claim 6 recites one scenario where the upper pocket includes an access cutout and depends from claim 1. Claim 1 already recites an upper pocket with an access cutout. Claim 16 recites one scenario where the upper pocket includes an access cutout and depends from claim 9. Claim 9 already recites an upper pocket with an access cutout. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 5,702,038 A) in view of McCarthy (US D306,520 S), Smith (US 2,767,895 A), and Hoffman et al. (US 5,649,658 A).
Regarding claim 1, Miller discloses a baby accessory utility bag comprising a front (side not visible in Figures); a bag body (12); a back (side visible in Figures) comprising a back pocket (16) spanning the length of the bag body (see Figure 1); and a carrying strap (14) configured to fit separately overtop a user's shoulder and a baby stroller handle (see col. 2 lines 54-60). Miller generally discloses “for added convenience and utility in storing and carrying articles, the organizer 10 can be provided with various additional compartments” (see col. 2 lines 43-45) but fails to specifically disclose these pockets being on the front side of the bag and comprising a plurality of pockets including a plurality of zippered upper pockets where at least one comprises a tissue cutout, a plurality of pleated medial pockets, and a plurality of elastic lower pockets. Miller only shows some exemplary pockets on the bag back but fails to disclose any criticality as to the pocket placement/layout/design. McCarthy teaches that it was already known in the art to provide a hanging bag like that of Miller with upper pockets, medial pockets, and lower pockets (see Figures 1 and 2). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the Miller pockets with a layout including a plurality of upper, medial, and lower pockets, as taught by McCarthy, the motivation being to increase the storage and organizational utility of the bag. Regarding the pockets being on the front side, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have moved the pockets to the front side as they would still serve the same purpose no matter where they were located on the bag.  It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding the upper pockets being zippered, Miller himself teaches that it was already known in the art for various bag pockets to be closed with zippers (see col. 1 lines 15-16, and also see zipper 16). It would have been an obvious matter of design choice to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided, one, some, or all of the front pockets of the modified Millar bag with zippers, in this case the upper pockets.
Regarding at least one of the upper pockets including a tissue cutout, Smith teaching that it was already known in the art to provide a pocket with a tissue cutout (at 34) that allows a user to pull a tissue therethrough. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided any of the pockets of the modified Miller bag, in this case at least one of the upper pockets, with a cutout, the motivation being to allow a user to access a tissue in the manner taught by Smith. Examiner notes that the opening (at 34) of Smith is a cutout as broadly claimed even with a zipper.
Regarding the medial pockets being pleated, Smith teaches that it was already known in the art for pockets to include an expandable pleat (40) so as to expand to accommodate items. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided any of the pockets of the modified Miller bag, in this case the medial pockets, with a pleat, the motivation being to allow the medial pockets to expand and accept larger items, as taught by Smith.
Regarding the lower pockets being elastic, Hoffman teaches that it was already known in the art for pockets to include an elastic opening to form an expandable top closure (see col. 4 lines 20-23). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided any of the pockets of the modified Miller bag, in this case the lower pockets, with an elastic opening, the motivation being to provide an expandable top closure in the manner taught by Hoffman.
Regarding claim 2, Miller as modified above includes the baby accessory utility bag of claim 1 but fails to include wherein the plurality of upper pockets are zippered pockets. Miller himself teaches that it was already known in the art for various bag pockets to be closed with zippers (see col. 1 lines 15-16, and also see zipper 16). It would have been an obvious matter of design choice to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided, one, some, or all of the front pockets of the modified Millar bag with zippers, in this case the upper pockets.
Regarding claim 3, Miller as modified above includes the baby accessory utility bag of claim 1 wherein the plurality of medial pockets and the plurality of lower pockets are open pouches without fasteners, as taught by Smith and Hoffman.
Regarding claim 4, Miller as modified above includes the baby accessory utility bag of claim 1 wherein the carrying strap length is configured to be adjustable, as originally taught by Miller (see strap 14, when snaps 34 and 36 are engaged, the effective carrying length becomes shorter).
Regarding claim 5, Miller as modified above includes the baby accessory utility bag of claim 1 wherein the back pocket is a zippered pocket, as originally taught by Miller (see zipper 16).
Regarding claim 6, Miller as modified above includes the baby accessory utility bag of claim 1 wherein at least one of the pockets of the plurality of upper pockets comprises an access cutout, as taught by Smith.
6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 5,702,038 A) in view of McCarthy (US D306,520 S), Smith (US 2,767,895 A), and Hoffman et al. (US 5,649,658 A) as applied above, further in view of Oliver (US 9,771,183 B1).
Regarding claim 6, Miller as modified above includes the baby accessory utility bag of claim 1 but fails to include wherein at least one of the pockets of the plurality of upper pockets comprises a transparent viewing window. Oliver teaches that it was already known in the art for a baby bag to include a transparent pocket so the contents of the pocket can be viewed without opening the pocket (see col. 1 lines 20-24). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have made one or more of the Miller bag pockets, in this case at least one of the upper pockets, transparent, the motivation being to allow a user to view pocket contents, as taught by Oliver.
7.	Claims 7-15 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 5,702,038 A) in view of McCarthy (US D306,520 S), Smith (US 2,767,895 A), and Hoffman et al. (US 5,649,658 A) as applied above, further in view of Delligatti (US 5,439,154 A).
Regarding claim 7, Miller as modified above includes the baby accessory utility bag of claim 1 but fails to include wherein the back comprises a removably attached changing pad. Hoffman teaches that it was already known in the art for a bag to include a removable (via hook and loop 133) folded pad (110). Delligatti teaches that it was already known for a pad like that of Hoffman to unfold from the rear side of a bag. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have removably attached a foldable pad to the back of the modified Miller bag, the pad folding in half and dropping down, as collectively taught by Hoffman and Delligatti, the motivation being to provide a bag user with a changing pad that can be removed for cleaning when needed.
Regarding claim 8, Miller as modified above includes the baby accessory utility bag of claim 7 wherein the removably attached changing pad is removably attached via at least one of hook and loop fasteners, as taught by Hoffman (see hook and loop 133/135).
Regarding claim 9, Miller as modified above includes a baby accessory utility bag comprising a front comprising a plurality of pockets including a plurality of upper pockets, a plurality of medial pockets, and a plurality of lower pockets all as claimed (see claim 1 rejection above); a bag body (originally taught by Miller); a back comprising a back pocket spanning the length of the bag body (originally taught by Miller), and a removably attached changing pad (as taught by Hoffman/Delligatti); and a carrying strap configured to fit separately overtop a user's shoulder and a baby stroller handle (originally taught by Miller).
Regarding claim 10, Miller as modified above includes the baby accessory utility bag of claim 9 wherein the removably attached changing pad is comprised of water-resistant material, as taught by Hoffman (see “waterproof changing pad 110” in col. 4 line 26).  
Regarding claim 11, Miller as modified above includes the baby accessory utility bag of claim 9 wherein the back comprises an attachment tab configured to removably attach to a second attachment tab fixedly attached to the changing pad, as taught by Hoffman (see 133/135).
Regarding claim 12, Miller as modified above includes the baby accessory utility bag of claim 11 wherein the changing pad comprises a third attachment tab fixedly attached to the changing pad configured to removably attach to the second attachment tab, as taught by Delligatti (see tab 54 that holds the pad folded).  
Regarding claim 13, Miller as modified above includes the baby accessory utility bag of claim 9 wherein the changing pad comprises a width equal or less than the width of the baby accessory utility bag; and wherein the changing pad length is 25% to 50% longer than the back, as taught by Hoffman/Delligatti.  
Regarding claim 14, Miller as modified above includes the baby accessory utility bag of claim 9 wherein the removably attached changing pad is removably attached via at least one of hook and loop fasteners, as taught by Hoffman.
Regarding claim 15, Miller as modified above includes the baby accessory utility bag of claim 9 wherein the changing pad is foldable longitudinally and configured to removably attach to itself when folded, as taught by Hoffman/Delligatti.
Regarding claim 16, Miller as modified above includes the baby accessory utility bag of claim 9 wherein at least one of the pockets of the plurality of upper pockets comprises an access cutout, as taught by Smith.
Regarding claim 17, Miller as modified above includes the baby accessory utility bag of claim 9 wherein the carrying strap length is configured to be adjustable, as originally taught by Miller.
Regarding claim 18, Miller as modified above includes a baby accessory utility bag comprising a front comprising a plurality of pockets as claimed (see claims 1 and 9 rejections above) including a plurality of upper pockets comprising zippers (as taught by Miller) configured to open and enclose the upper pockets, a plurality of pleated (as taught by Smith) medial pockets, and a plurality of elastic (as taught by Hoffman) lower pockets; a bag body (as taught by Miller); a back comprising a back pocket spanning the length of the bag body (as taught by Miller), and a removably attached changing pad (as taught by Hoffman/Delligatti); and a carrying strap configured to fit separately overtop a user's shoulder and a baby stroller handle (as taught by Miller).
Regarding the plurality of upper pockets each have a vertical length ranging from 25% to 33% of the vertical front length, McCarthy shows this length (closer to 25%, see Figure 5).
Regarding the plurality of medial pockets each have a vertical length ranging from 33% to 40% of the vertical front length, McCarthy shows this length (closer to 33%, see Figure 5).
Regarding the plurality of lower pockets each have a vertical length ranging from 25% to 33% of the vertical front length, McCarthy shows the lower pocket having a vertical length closer to 40% (see Figure 5). A person of ordinary skill in the art at the time Applicant’s invention was filed would have realized through their own available knowledge and reasoning that shortening the height of the bottom pockets of the modified Miller bag from around 40% to 25-33% would not change the overall functional use of the pockets themselves or the bag as a whole and would have found it obvious to have varied the height of the pockets as a matter of design choice. Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Predictably an open top pocket with a roughly 7-15% height reduction will still hold the same items as it did before the height reduction. Examiner notes that no specific items are currently being claimed in combination or are even recited functionally.
Regarding claim 19, Miller as modified above includes the baby accessory utility bag of claim 18 wherein the plurality of medial pockets and the plurality of lower pockets is at least three pockets, as taught by McCarthy.
8.	Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 5,702,038 A) in view of McCarthy (US D306,520 S), Hoffman et al. (US 5,649,658 A), and Delligatti (US 5,439,154 A) as applied above, further in view of Oliver (US 9,771,183 B1).
Regarding claims 16 and 20, Miller as modified above includes the baby accessory utility bag of claims 9 and 18 but fails to include wherein at least one of the pockets of the plurality of upper pockets comprises a transparent viewing window. Oliver teaches that it was already known in the art for a baby bag to include a transparent pocket so the contents of the pocket can be viewed without opening the pocket (see col. 1 lines 20-24). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have made one or more of the Miller bag pockets, in this case at least one of the upper pockets, transparent, the motivation being to allow a user to view pocket contents, as taught by Oliver.
Response to Arguments
9.	Applicant’s arguments filed 9/20/22 have been fully considered. Some are not persuasive and others are moot in view of the new grounds of rejection necessitated by the most recent amendments.
10.	Applicant has argued that the location of the claimed pockets is critical to the “ease by which baby accessory items can be organized, transported, and retrieved” such that the rationale found within In re Japikse of moving an element between positions without changing the function of the element is not pertinent to this case. Examiner notes that a pocket is a pocket no matter where it is placed on a bag/carrier and the location of a pocket does not change its ability to hold or transport items or provide a user with access thereto. The rejection in Paragraph 5 above moves pockets from a back side to a front side. A user can choose which direction they place the bag on the stroller in order to have “easier” access to the side facing them, while all pockets would still be accessible if needed.
11.	Applicant has challenged Examiner’s use of Official Notice that pleated and elastic pockets were old and well known. Examiner has provided Smith and Hoffman as evidence and the rejections now rely on these references.
12.	Applicant has argued that the sizes of the pockets as claimed are not taught in the prior art and are critical to the operation of the claimed invention. Examiner has addressed the pocket sizes in paragraph 7 above.
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        10/7/22